BRYAN SCHRODER
United States Attorney

JAMES KLUGMAN
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, AK 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: james.klugman@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,               )   No. 3:20-cr-00018-TMB-DMS
                                        )
                     Plaintiff,         )   COUNTS 1-4:
                                        )   DISTRIBUTION OF
      vs.                               )   METHAMPHETAMINE
                                        )      Vio. of 21 U.S.C. § 841(a)(1) and
MICHAEL THOMAS PROCTOR,                 )   (b)(1)(A), (B), and (C)
                                        )
                     Defendant.             COUNTS 5-10:
                                        )
                                        )   FELON IN POSSESSION OF
                                        )   FIREARMS AND AMMUNITION
                                        )     Vio. of 18 U.S.C. §§ 922(g)(1) and
                                        )   924(a)(2)
                                        )
                                        )   COUNTS 11-13:
                                        )   CARRYING A FIREARM DURING
                                        )   DRUG TRAFFICKING CRIME
                                        )     Vio. of 18 U.S.C. § 924(c)(1)(A)(i)
                                        )
                                        )   ENHANCED STATUTORY
                                        )   PENALTIES ALLEGATION:
                                        )     21 U.S.C. § 841(b)(1)(A) and (B)
                                        )
                                        )



     Case 3:20-cr-00018-TMB-DMS Document 2 Filed 02/21/20 Page 1 of 7
                                                   )   CRIMINAL FORFEITURE
                                                   )   ALLEGATION 1:
                                                   )    21 U.S.C. § 853
                                                   )
                                                   )   CRIMINAL FORFEITURE
                                                   )   ALLEGATION 2:
                                                   )    18 U.S.C. § 924(d) and 28 U.S.C.
                                                   )     § 2461(c)
                                                   )

                                      INDICTMENT

           The Grand Jury charges that:

                                          COUNTS 1-4

           On or about the dates listed below, within the District of Alaska, the defendant,

MICHAEL THOMAS PROCTOR, did knowingly and intentionally distribute controlled

substances, as described below:

     Count            Date                                   Substance
       1      September 4, 2019             50 grams or more of pure methamphetamine
       2      September 27, 2019                        Methamphetamine
       3       October 16, 2019                         Methamphetamine
       4      December 12, 2019             5 grams or more of pure methamphetamine

           All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A), (B), and (C).

                                          COUNTS 5-10

           On or about the dates listed below, within the District of Alaska, the defendant,

MICHAEL THOMAS PROCTOR, knowing that he had been convicted of a crime

punishable by imprisonment for a term exceeding one year, did knowingly possess, in and

affecting interstate and foreign commerce, the following firearms and ammunition:

//



                                      Page 2 of 7
           Case 3:20-cr-00018-TMB-DMS Document 2 Filed 02/21/20 Page 2 of 7
Count            Date                              Firearm/Ammunition
                                       Glock model 21 .45 ACP semiautomatic pistol
  5       September 4, 2019
                                                  45 ACP ammunition
  6      September 20, 2019      Aero Precision X-15 .223 Remington semiautomatic rifle
                                 Springfield Armory XDM .45 ACP semiautomatic pistol
  7       October 16, 2019             Ruger New Blackhawk .41 Magnum revolver
                                      Glock 43 9mm parabellum semiautomatic pistol
                                   Winchester 1894 .32-40 Winchester lever-action rifle
  8       October 25, 2019          Winchester 94 .30-.30 Winchester lever-action rifle
                                    Ruger Mini 14 .223 Remington semiautomatic rifle
                                        Smith & Wesson 581 .357 Magnum revolver
  9      November 12, 2019
                                        Ruger SR1911 .45 ACP semiautomatic pistol
                                    Beretta PX4 Storm .40 S&W semiautomatic pistol
 10      December 12, 2019                Ruger SR22 .22LR semiautomatic pistol
                                     Ruger P89 9mm parabellum semiautomatic pistol

                                            Convictions

        Date                   Offense                     Court                Case No.
                                                    Superior Court for
 June 24, 2013       Assault in the Third Degree                           3AN-12-08736CR
                                                    the State of Alaska
                      Misconduct Involving a
                                                    Superior Court for
 June 11, 2012       Controlled Substance in the                           3AN-11-13677CR
                                                    the State of Alaska
                           Fourth Degree
                      Misconduct Involving a
                                                    Superior Court for
August 21, 2009      Controlled Substance in the                           3AN-09-06402CR
                                                    the State of Alaska
                           Fourth Degree

        All of which is in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

                                         COUNT 11

        On or about September 4, 2019, within the District of Alaska, the defendant,

MICHAEL THOMAS PROCTOR, did knowingly and intentionally use and carry a firearm

during and in relation to the drug trafficking crime charged in Count 1.

        All of which is in violation of 18 U.S.C. § 924(c)(1)(A)(i).



                                   Page 3 of 7
        Case 3:20-cr-00018-TMB-DMS Document 2 Filed 02/21/20 Page 3 of 7
                                       COUNT 12

       On or about October 16, 2019, within the District of Alaska, the defendant,

MICHAEL THOMAS PROCTOR, did knowingly and intentionally use and carry a firearm

during and in relation to the drug trafficking crime charged in Count 3.

       All of which is in violation of 18 U.S.C. § 924(c)(1)(A)(i).

                                       COUNT 13

       On or about December 12, 2019, within the District of Alaska, the defendant,

MICHAEL THOMAS PROCTOR, did knowingly and intentionally use and carry a firearm

during and in relation to the drug trafficking crime charged in Count 4.

       All of which is in violation of 18 U.S.C. § 924(c)(1)(A)(i).

              ENHANCED STATUTORY PENALTIES ALLEGATION

       Before the defendant, MICHAEL THOMAS PROCTOR, committed the offenses

charged in Count 1 and Count 4, he had a final conviction entered in the Superior Court of

the State of Alaska in case 3AN-12-08736CR for a serious violent felony, Assault in the

Third Degree in violation of Alaska Stat. § 11.41.220(a)(1)(B), for which he served more

than 12 months of imprisonment.

       All pursuant to 21 U.S.C. § 841(b)(1)(A) and (B).

                     CRIMINAL FORFEITURE ALLEGATION 1

       Upon conviction for the offenses in violation of 21 U.S.C. § 841, set forth in Counts

1-4 of this Indictment, the defendant, MICHAEL THOMAS PROCTOR, shall forfeit to

the United States any property constituting or derived from, and any proceeds obtained,

directly or indirectly, as the result of such offenses, and any property used or intended to


                                 Page 4 of 7
      Case 3:20-cr-00018-TMB-DMS Document 2 Filed 02/21/20 Page 4 of 7
be used, in any manner or part, to commit or to facilitate the commission of the offenses,

including but not limited to:

     •   An Aero Precision X-15 .223 Remington semiautomatic rifle, serial number

         X011185;

     •   A Springfield Armory XDM-45 .45 ACP semiautomatic pistol, serial number

         MG518261;

     •   A Ruger New Blackhawk .41 Magnum revolver, serial number 41-16483;

     •   A Smith & Wesson 581 .357 Magnum revolver, serial number AAD3522;

     •   A Beretta PX4 Storm .40 Smith & Wesson semiautomatic pistol, serial number

         PY113930;

     •   A Ruger SR22 .22LR semiautomatic pistol, serial number 266-04559;

     •   A Ruger P89 9mm parabellum semiautomatic pistol, serial number 307-9066

     •   .45 ACP ammunition;

     •   9mm parabellum ammunition; and

     •   .223 Remington ammunition.

         All pursuant to 21 U.S.C. § 853.

                       CRIMINAL FORFEITURE ALLEGATION 2

         Upon conviction for the offenses in violation of 18 U.S.C. §§ 922(g)(1), and

924(a)(2) and (c)(1)(A)(i), set forth in Counts 5-13 of this Indictment, the defendant,

MICHAEL THOMAS PROCTOR, shall forfeit to the United States any firearms and

ammunition used in knowing commission of the offense, including but not limited to:

//


                                    Page 5 of 7
         Case 3:20-cr-00018-TMB-DMS Document 2 Filed 02/21/20 Page 5 of 7
     •   An Aero Precision X-15 .223 Remington semiautomatic rifle, serial number

         X011185;

     •   A Springfield Armory XDM-45 .45 ACP semiautomatic pistol, serial number

         MG518261;

     •   A Ruger New Blackhawk .41 Magnum revolver, serial number 41-16483;

     •   A Smith & Wesson 581 .357 Magnum revolver, serial number AAD3522;

     •   A Beretta PX4 Storm .40 Smith & Wesson semiautomatic pistol, serial number

         PY113930;

     •   A Ruger SR22 .22LR semiautomatic pistol, serial number 266-04559;

     •   A Ruger P89 9mm parabellum semiautomatic pistol, serial number 307-9066

     •   .45 ACP ammunition;

     •   9mm parabellum ammunition; and

     •   .223 Remington ammunition.

//

//

//

//

//

//

//

//

//



                                    Page 6 of 7
         Case 3:20-cr-00018-TMB-DMS Document 2 Filed 02/21/20 Page 6 of 7
      All pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

      A TRUE BILL.


                                              s/ Grand Jury Foreperson
                                              GRAND JURY FOREPERSON



s/ James Klugman
JAMES KLUGMAN
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


Date: February 19, 2020




                                 Page 7 of 7
      Case 3:20-cr-00018-TMB-DMS Document 2 Filed 02/21/20 Page 7 of 7
